UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 12/31/13 Item 1. Schedule of Investments. Templeton Russia and East European Fund, Inc. Statement of Investments, December 31, 2013 (unaudited) Country Shares Value Common Stocks 88.4% Airlines 0.7% Aeroflot - Russian Airlines OJSC Russia 278,010 $ 708,246 Commercial Banks 15.7% Bank of Georgia Holdings PLC Georgia 58,000 2,297,809 Sberbank of Russia Russia 3,460,833 10,656,901 Turkiye Halk Bankasi AS Turkey 266,720 1,508,611 Yapi ve Kredi Bankasi AS Turkey 170,000 294,400 14,757,721 Energy Equipment & Services 0.5% a,b IG Seismic Services PLC, GDR, Reg S Russia 15,672 450,570 Food & Staples Retailing 11.1% a DIXY Group OJSC Russia 331,659 4,138,798 Jeronimo Martins SGPS SA Portugal 89,290 1,745,863 Migros Ticaret AS Turkey 7,557 56,288 a,b X5 Retail Group NV, GDR, Reg S Russia 268,550 4,491,499 10,432,448 Food Products 7.2% a Agroton Public Ltd. Ukraine 351,570 227,022 c MHP SA, GDR, 144A Ukraine 76,380 1,309,917 b MHP SA, GDR, Reg S Ukraine 303,950 5,212,743 6,749,682 Health Care Technology 1.3% a Synektik SA Poland 182,668 1,240,047 Metals & Mining 5.3% c Alrosa AO, 144A Russia 1,996,400 2,167,450 Mining and Metallurgical Co. Norilsk Nickel Russia 12,361 2,031,260 c Nord Gold NV, GDR, 144A Russia 516,095 772,078 4,970,788 Oil, Gas & Consumable Fuels 21.5% Dragon Oil PLC Turkmenistan 91,453 860,541 Gazprom OAO, ADR Russia 546,300 4,669,499 KazMunaiGas Exploration Production, GDR Kazakhstan 50,000 788,250 Kuzbasskaya Toplivnaya Kompaniya OAO Russia 528,050 884,128 d LUKOIL Holdings, ADR Russia 26,600 1,661,170 d LUKOIL Holdings, ADR, (London Stock Exchange) Russia 26,500 1,654,925 b Nostrum Oil & Gas LP, GDR, Reg S Kazakhstan 186,450 2,260,706 OMV Petrom SA Romania 15,786,500 2,279,895 Societatea Nationala de Gaze Naturale ROMGAZ SA Romania 261,177 2,745,048 c Societatea Nationala de Gaze Naturale ROMGAZ SA, 144A Romania 231,000 2,427,879 20,232,041 Pharmaceuticals 6.3% a,e OTCPharm Russia 25,108 41,980 a Pharmstandard OJSC Russia 5,268 188,240 a Veropharm Russia 199,219 5,711,895 5,942,115 Real Estate Management & Development 2.7% a,b Etalon Group Ltd., GDR, Reg S Russia 483,971 2,569,886 Road & Rail 8.4% b Globaltrans Investment PLC, GDR, Reg S Russia 499,150 7,911,528 Specialty Retail 2.5% M Video OJSC Russia 155,060 1,406,419 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Russia and East European Fund, Inc. Statement of Investments, December 31, 2013 (unaudited) (continued) Silvano Fashion Group AS, A Estonia 247,264 908,098 2,314,517 Wireless Telecommunication Services 5.2% c KCell JSC, GDR, 144A Kazakhstan 286,000 4,933,500 Total Common Stocks (Cost $66,290,639) 83,213,089 Preferred Stocks 5.9% Commercial Banks 4.9% Sberbank of Russia, pfd. Russia 1,868,345 4,561,252 Oil, Gas & Consumable Fuels 1.0% Bashneft OAO, pfd. Russia 10,748 467,835 Tatneft OAO, pfd. Russia 130,420 483,096 950,931 Total Preferred Stocks (Cost $4,829,431) 5,512,183 Total Investments before Short Term Investments (Cost $71,120,070) 88,725,272 Short Term Investments (Cost $695,584) 0.7% Money Market Funds 0.7% a,f Institutional Fiduciary Trust Money Market Portfolio United States 695,584 695,584 Total Investments (Cost $71,815,654) 95.0% 89,420,856 Other Assets, less Liabilities 5.0% 4,664,653 Net Assets 100.0% $ 94,085,509 a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Directors. At December 31, 2013, the aggregate value of these securities was $22,896,932, representing 24.34% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Directors. At December 31, 2013, the aggregate value of these securities was $11,610,824, representing 12.34% of net assets. d At December 31, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2013, the value of this security was $41,980, representing 0.04% of net assets. f The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Russia and East European Fund, Inc. Notes to Financial Statements (unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Templeton Russia and East European Fund, Inc. (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as a closed-end investment company. 2. Financial Instrument Valuation The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Fund’s Board of Directors (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At December 31, 2013, the costs of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 72,180,911 Unrealized appreciation $ 26,417,351 Unrealized depreciation (9,177,406 ) Net unrealized appreciation (depreciation) $ 17,239,945 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement A summary of inputs used as of December 31, 2013, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Oil, Gas & Consumable Fuels $ 14,852,303 $ 6,330,669 $ - $ 21,182,972 Pharmaceuticals 5,900,135 - 41,980 5,942,115 Wireless Telecommunication Services - 4,933,500 - 4,933,500 Other Equity Investments b 56,666,685 - - 56,666,685 Short Term Investments 695,584 - - 695,584 Total Investments in Securities $ 78,114,707 $ 11,264,169 $ 41,980 $ 89,420,856 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. During the period ended December 31, 2013, the Fund recorded significant transfers of assets between Level 1 and Level 2 within the fair value hierarchy due to a refinement in price valuation methodology, as follows: Transfer During the Period From Level 1 to Level 2 Level 2 to Level 1 Assets: Investments in Securities: Equity Investments: a Food Products $ - $ 1,309,917 Metals & Mining - 2,803,338 Oil, Gas & Consumable Fuels 4,669,499 - Total Investments in Securities $ 4,669,499 $ 4,113,255 a Includes common stocks. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Russia and East European Fund, Inc. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 27, 2014 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date February 27, 2014
